DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6, 9, 12, 13, 17, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkcan et al. (US 9,222,817 B2).
Regarding claim 1, Berkcan et al., herein Berkcan, discloses a vortex flow meter (110) comprising: a housing (112) defining a flow passage; a translatable buff body (134) within the flow passage (flow disturber 134 may have various motions such as oscillating, vibrating, flapping, or pumping which are translating movements; c. 4, ll. 59-63); and a sensor (120) downstream of the translatable buff body (134) and attached to the housing (110), the sensor (120) configured to detect vortex shedding in a fluid flowing past the buff body (c. 3, ll. 45-53); further comprising a controller (136, 138) configured to: send a drive signal to an oscillator to oscillate the buff body (controller 138 sends a drive signal to oscillate flow disturber 134; c. 4, ll. 52-59); receive a vortex stream (signal characteristics) from the sensor (120), the vortex stream indicative of vortexes shed by the buff body (134) within a fluid (sensor 120 receives signals which are characteristic of flow disturbances, including vortices, shed by flow disturber 134; c. 3, ll. 51-53 and 59-64); determine a flow velocity responsive to the received vortex stream (processor 136 determines a fluid flow rate responsive to the received signal characteristics from sensor 120; c. 3, ll. 59-64); adjust an amplitude of oscillations in response to adjusting operation conditions (controller 138 can adjust the type, frequency, or speed of oscillations of flow disturber 134 from a first flow regime to a second flow regime, and may impart different motions such as a rotation, oscillation, vibration, flapping, pumping, pulsing, and combinations thereof; c. 4, ll. 59-63 and c. 5, ll. 21-27); and adjust a frequency 
Regarding claim 12, Berkcan discloses a method comprising: receiving a fluid flow by a conduit (112); flowing the fluid flow over a buff body (134) within the conduit (112); oscillatingly translating the buff body (134), positioned within the conduit (1), within the fluid flow (flow disturber 134 may be oscillatingly translated; c. 4, ll. 59-63); producing vortex shedding by the buff body (134) responsive to flowing the fluid flow over the buff body (vortex shedding is produced by flow disturber 134; c. 3, ll. 51-53); sensing the vortex shedding by a sensor (120) downstream of the buff body (134) within the conduit (sensor 120 senses vortices downstream of flow disturber 134; c. 3, ll. 45-53); producing a vortex stream (signal characteristics) by the sensor (120) responsive to sensing the vortex shedding by the sensor (120), the vortex stream indicative of vortexes shed by the buff body (134) within the fluid (sensor 120 receives signal characteristics of the flow disturbances indicative of vortices shed by flow disturber 134; c. 3, ll. 59-64); receiving the vortex stream (signal characteristics) by a controller (136); determining a flow velocity by the controller (136) responsive to the received vortex stream (processor 136 determines a flow velocity responsive to the received signal characteristics from sensor 120; c. 4, ll. 59-64); adjusting an amplitude of oscillations in response to adjusting operation conditions (flow regimes) of the fluid flow (controller 138 can adjust the type, frequency, or speed of oscillations of flow disturber 134 from a first flow regime to a second flow regime, and may impart different motions such as a rotation, oscillation, vibration, flapping, pumping, pulsing, and combinations thereof; c. 4, ll. 59-63 and c. 5, ll. 21-27); and adjusting a frequency in response to adjusting 
Regarding claim 19, Berkcan discloses a system (fig. 1) comprising: a flow conduit (assembly 110 is attached to a conduit to measure flow characteristics); a vortex flow meter (110) within the flow conduit, the vortex flow meter (110) comprising: a housing (112) defining a flow passage substantially in-line with the flow conduit (conduit 112 must align with some flow conduit to perform measurements); a translatable buff body (134) within the flow passage (112); a sensor downstream (120) of the translatable buff body (134) and attached to the housing (112), the sensor (120) configured to detect vortex shedding (sensor 120 senses vortices downstream of flow disturber 134; c. 3, ll. 45-53); and a controller (136, 138) configured to: send a drive signal to an oscillator to oscillate the buff body (controller 138 sends a drive signal to oscillate flow disturber 134; c. 4, ll. 52-59); receive a vortex stream (signal characteristics), the vortex stream indicative of vortexes shed by the buff body (134) within a fluid (sensor 120 receives signal characteristics of the flow disturbances indicative of vortices shed by flow disturber 134; c. 3, ll. 59-64); and determine a flow velocity responsive to the received vortex stream (processor 136 determines a flow velocity responsive to the received signal characteristics from sensor 120; c. 3, ll. 59-64); and adjust an amplitude of oscillations in response to adjusting operation conditions (controller 138 can adjust the type, frequency, or speed of oscillations of flow disturber 134 from a first flow regime to a second flow regime, and may impart different motions such as a rotation, oscillation, vibration, flapping, pumping, pulsing, and combinations 
Regarding claims 2-4, 6, 9, 13, 17, and 22, Berkcan discloses a linkage (cable between controller 138 and flow disturber 134; fig. 1) attached to the translatable buff body (134) at a first end of the linkage (cable); and an actuator (138) attached to a second end of the linkage (controller 138 is attached to a second end of the cable; fig. 1), the actuator (138) configured to oscillate the translatable buff body (c. 4, ll. 52-59); wherein the linkage comprises a cable configured to linearly translate the buff body (the cable is configured to allow controller 138 to linearly translate flow disturber 134; c. 4, ll. 52-55); wherein the actuator (138) comprises an electric motor or a piezoelectric material (motor or micro-motor; c. 4, ll. 42-45); wherein the buff body (134) is configured to oscillate with an amplitude of up to 10 millimeters (as sensor 120 may be a MEMS sensor, flow disturber 134 must oscillate at least at an amplitude less than 10 mm; c. 6, ll. 13-14); wherein the vortex stream (signal characteristics) comprises an analog signal (sensor 120 may sense changes in pressure, temperature, and velocity and are therefore “analog”; c. 6, ll. 1-8); wherein oscillating the  buff body (134) comprises oscillating the buff body with an amplitude of up to 10 millimeters (as sensor 120 may be a MEMS sensor, flow disturber 134 must oscillate at least at an amplitude less than 10 mm; c. 6, ll. 13-14); wherein oscillating the buff body (134) comprises: linearly translating the buff body by cable (the cable is configured to allow controller 138 to linearly translate flow disturber 134; c. 4, ll. 52-55); wherein the translatable buff body (134) is a linearly translatable .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkcan et al. (US 9,222,817 B2) in view of Phillipps (US 8,522,625 B2). 
Regarding claims 7 and 14, Berkcan discloses the invention as set forth above.
Berkcan is silent on controlling the oscillations to the recited frequency.
Phillipps teaches that the oscillations of the bluff body (71) may be controlled to a predetermined frequency (c. 12, ll. 3-5) and the predetermined frequency is a result-effective variable, dependent on the rate of change of flow (c. 12, l. 5-11).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Berkcan with the frequency teaching of Phillipps to optimize the predetermined frequency of the bluff body oscillations to be commensurate with the desired or expected rate of change of flow (c. 12, ll. 3-11), such as a frequency between 0.03 hertz and 0.045 hertz.
Regarding claim 18, Berkcan discloses the invention as set forth above with regard to claim 12.
Berkcan is silent on the buff body being oscillated by a piezoelectric material.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Berkcan with a piezoelectric oscillator as taught in Phillipps to provide an oscillator having a stable frequency.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkcan et al. (US 9,222,817 B2) in view of Joy et al. (US 3,680,375).
Regarding claims 5 and 11, Berkcan discloses the invention as set forth above.
Berkcan is silent on a cylindrical bluff body and an acoustic sensor.
Joy et al., herein Joy, teaches a sensor comprises an acoustic sensor (sonic transmitting transducer and receiver; fig. 2); wherein the buff body (vortex strut) is cylindrical and perpendicular to the flow passage (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Berkcan with the bluff body and acoustic sensor arrangement of Joy to provide a flowmeter that is not affected by temperature or fluid density (c. 8, ll. 53-59).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkcan et al. (US 9,222,817 B2) in view of Carney (US 2008/0048455 A1).
Regarding claim 16, Lew discloses a method comprising: receiving a fluid flow by a conduit (1; fig. 1); flowing the fluid flow over a buff body (78, 81; figs. 12 and 13) within the conduit (1); oscillatingly translating the buff body (134), positioned 
Berkcan is silent on details of the structure that oscillates the buff body.
Carney teaches converting the translating oscillations of a bluff body (22) by rotating a linkage (54), connected at a first end of the linkage (54) to the bluff body (crank arm 54 is connected at a first end to shaft 50 of bluff body 22), by a generator (42) attached to a second end of the linkage (electrical generator 42 is attached to a second end of crank arm 54).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Berkcan with a structure that converts between rotational and linear motion as taught in Carney to provide a mechanism for linear movement with a compact structure. Although the structure of Carney translates cause translational motion in the fluid flow disturber of Berkcan, instead of to receive translational motion.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkcan et al. (US 9,222,817 B2) in view of Dasgupta (US 2020/0173836 A1).
Regarding claim 20, Berkcan discloses the invention as set forth above.
Berkcan is silent on the distance of the flow meter from a bend in the conduit.
Dasgupta teaches a flow meter (200) installed on a pipe, wherein a distance from the flow meter (200) to any bends in the conduit is a result-effective variable that impacts flow profile and sensor measurements (¶ [0030]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Berkcan to optimize a distance between the flow meter and any bends in the conduit as taught in Dasgupta, to provide the desired flow profile and measurements. One of ordinary skill would have known to position the vortex flow meter at a desired distance from a conduit bend, such as at least twelve conduit diameters in length.

Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive.
With regard to independent claims 1, 12, and 19, Applicant argues that Berkcan describes "employing a first modulation and a second modulation to the described actuator" but "does not describe or suggest adjusting an amplitude or frequency in response to operation conditions." Response, p. 6. However, Berkcan discloses that actuator 138 may adjust between a first modulation having a type, frequency, and/or speed of motion imparted to flow disturber 134 to a second modulation, having a different type, frequency, and/or speed of motion imparted to flow disturber 134, in response to adjusting between first and second flow regimes (c. 5, ll. 21-27). Each flow regime has at least a different range of flow rates (c. 5, ll. 27-29), and switching from one flow regime to the other is interpreted as "adjusting operation conditions." As actuator 138, which includes a motor and controller (c. 4, ll. 42-45), imparts a particular modulation in response to a particular flow regime, it meets the recited "adjust an amplitude of oscillations in response to adjusting operation conditions, and adjust a frequency in response to adjusting operation conditions" of claim 1. Although Berkcan does describe that some embodiments may have ranges of flow rates that are partially overlapping (c. 5, ll. 27-29), this does not preclude adjusting between different flow rate ranges from being interpreted as adjusting operation conditions.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852